IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0097
                              Filed March 22, 2017


IN THE INTEREST OF K.B. and J.O.,
Minor children,

M.S., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Susan F. Flaherty,

Associate Juvenile Judge.



       A mother appeals the termination of her parental rights to her children.

AFFIRMED.



       Noelle R. Murray of Bertroche Law Office, P.C., Cedar Rapids, for

appellant mother.

       Thomas J. Miller, Attorney General, and Gretchen W. Kraemer, Assistant

Attorney General, for appellee State.

       Kimberly A. Opatz of Linn County Advocate, Cedar Rapids, guardian ad

litem for minor children.



       Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                        2


VAITHESWARAN, Judge.

       A mother appeals the termination of her parental rights to her children,

born in 2010 and 2014.

       Our de novo review of the record reveals the following facts. The children

were removed from the mother’s care in early 2015 based on physical abuse.

The older child sustained multiple injuries, including bruising and swelling to his

face. The department of human services also voiced concerns about domestic

abuse in the home, substance abuse by the mother and one of the children’s

fathers, and the mother’s untreated mental illness.

       The juvenile court adjudicated the children in need of assistance and

ordered the mother to cooperate with drug testing and mental health evaluations.

The mother made progress with reunification services and the State moved to

transition her from supervised to semi-supervised visits with the children. The

court granted the request.

       The mother’s more informal contact with the children was short-lived.

Within a month, she decreased her participation in mental health services and

refused to engage in substance abuse recovery. The department reverted to

supervised visits.

       For the most part, these supervised, twice-weekly visits went well.

Despite previous setbacks, the juvenile court reaffirmed family reunification as

the permanency goal and declined to proceed with termination of parental rights.

       In the spring of 2016, the mother tested positive for methamphetamine.

The positive drug test was not isolated; within weeks it became clear the mother
                                        3


had resumed regular drug use. The guardian ad litem reported she failed to

“demonstrat[e] a commitment to making good choices regarding [her] lifestyle[].”

       The State filed a petition to terminate the mother’s parental rights.

Following a hearing, the juvenile court granted the petition pursuant to Iowa Code

sections 232.116(1)(f) and (h) (2017) (requiring proof of several elements

including proof the children could not be returned to the mother’s custody).

       The mother contends termination was not in the children’s best interests

and the juvenile court should have invoked an exception to termination. See

Iowa Code § 232.116(2), (3); In re P.L., 778 N.W.2d 33, 40-41 (Iowa 2010). She

cites her “ability to cooperate with services and make sufficient progress to

warrant semi-supervised visitation” and her “bond” with the children.

       At the time of the termination hearing, the children had been out of the

mother’s care for sixteen months. Although the mother initially progressed with

reunification goals, she later squandered the additional time the juvenile court

afforded her to meet those goals. Because she did not sustain her progress, the

children’s safety would have been jeopardized had they been returned to her

custody. As the juvenile court stated, “[The mother has] continued to use illegal

substances and [is] not able to provide a safe, stable, drug-free home for the

children.   [Her] inconsistent follow-through with her mental health treatment

negatively affects her ability to provide adequate care and supervision of her

children.” The same rationale supports the court’s refusal to invoke any of the

statutory exceptions to termination.
                                         4


       We affirm the juvenile court’s termination of the mother’s parental rights to

her children.

       AFFIRMED.